DETAILED ACTION

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 10, “,” (after traces) should change to --. --.
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11 and 14 of U.S. Patent No. 10,734,735.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a semiconductor package comprising: an antenna array, the antenna array including first and second antenna sub-arrays; first and second radio dies; a first trace electrically coupling an antenna of the first antenna sub-array to the first radio die and a second trace electrically coupling an antenna of the second antenna sub-array to the second radio die, wherein each antenna of the antenna array is electrically coupled to the radio die of the first and second radio dies situated most proximate the antenna.

Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 of U.S. Patent No. 9,659,904.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a distributed antenna array package comprising: a single antenna array comprising a plurality of antenna sub-arrays including a first antenna sub-array and a second antenna sub-array, the plurality of antenna sub-arrays situated on or at least partially in first and second dielectric layers of the package; a plurality of traces situated on or at least partially in a third dielectric layer of the BBUL package; and a plurality of radio dies including a first radio die and a second radio die, each of the radio dies located most proximate and electrically coupled to a sub-array of the plurality of antenna sub-arrays by traces of the plurality of traces.


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Soler Castany et al., Megahed, De Graauw et al., Baks et al., Dang et al., Kamgaing et al. and Markish et al. are cited as of interested and illustrated a similar structure to a semiconductor package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845